EXHIBIT 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT The certification set forth below is being furnished to the Securities and Exchange Commission solely for the purpose of complying with Rule 13a-14(b) or Rule 15d-14(b) of the Securities Exchange Act of 1934 and with Section 1350 of Chapter 63 of Title 18 of the United States Code. Ross Harbottle, President and Principal Accounting Officer of Sidewinder Explorations Inc. hereby certifies that: 1. the QuarterlyReport filed herein fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of Sidewinder Explorations Inc. Date:March SIDEWINDER EXPLORATIONS INC., Registrant /s/ Ross Harbottle By: Ross Harbottle, President and Principal Accounting Officer
